PER CURIAM.
Kenneth D. Overton ("Movant") appeals the motion court's judgment finding that he was not abandoned by his post-conviction counsel. Movant offers four points on appeal, and alleges that the motion court clearly erred in numerous ways. Specifically, Movant asserts that the motion court clearly erred in finding he was not abandoned by his post-conviction counsel; in denying Movant's motion to appoint "independent conflict-free" counsel without a hearing; in denying Movant's motion to unseal and disclose the jury list and questionnaires; and in failing to inquire into Movant's request to proceed pro se. The motion court did not clearly err in finding that Movant was not abandoned by his post-conviction counsel or in any other way. Movant's pro se motion for post-conviction relief was untimely filed, thereby barring him from seeking such relief. We affirm the judgment of the motion court.
No jurisprudential purpose would be served by a written opinion. However, we have provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).